 


 HCON 249 ENR: Commemorating the 45th anniversary of Bloody Sunday and the role that it played in ensuring the passage of the Voting Rights Act of 1965.
U.S. House of Representatives
2010-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 249 
 
 
March 16, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Commemorating the 45th anniversary of Bloody Sunday and the role that it played in ensuring the passage of the Voting Rights Act of 1965. 
 
 
Whereas brave people in the United States, known and unknown, of different races, ethnicities, and religions, risked their lives to stand for political equality and against racial discrimination in a quest culminating in the passage of the Voting Rights Act of 1965;  Whereas numerous people in the United States paid the ultimate price in pursuit of that quest, while demanding that the Nation live up to the guarantees enshrined in the 14th and 15th Amendments to the United States Constitution;  
Whereas the historic struggle for equal voting rights led nonviolent civil rights marchers to gather on the Edmund Pettus Bridge in Selma, Alabama, on March 7, 1965, a day that would come to be known as Bloody Sunday, where their bravery was tested by a brutal response, which in turn sent a clarion call to the Nation that the fulfillment of democratic ideals could no longer be denied;  Whereas, March 7, 2010, marks the 45th anniversary of Bloody Sunday, the day on which some 600 civil rights marchers were demonstrating for African-American voting rights;  
Whereas Congressman John Lewis and the late Hosea Williams led these marchers across the Edmund Pettus Bridge in Selma, Alabama, where they were attacked with billy clubs and tear gas by State and local lawmen;  Whereas during the march on Bloody Sunday, Congressman Lewis was beaten unconscious, leaving him with a concussion and countless other injuries;  
Whereas footage of the events on Bloody Sunday was broadcast on national television that night and burned its way into the Nation's conscience;  Whereas the courage, discipline, and sacrifice of these marchers caused the Nation to respond quickly and positively;  
Whereas eight days after Bloody Sunday, President Lyndon B. Johnson called for a comprehensive and effective voting rights bill as a necessary response by Congress and the President to the interference and violence, in violation of the 14th and 15th Amendments, encountered by African-American citizens when attempting to protect and exercise the right to vote;  Whereas a bipartisan Congress approved the Voting Rights Act of 1965 and on August 6, 1965, President Lyndon B. Johnson signed this landmark legislation into law;  
Whereas the Voting Rights Act of 1965 stands as a tribute to the heroism of countless people in the United States and serves as one of the Nation's most important civil rights victories, enabling political empowerment and voter enfranchisement for all people in the United States;  Whereas the Voting Rights Act of 1965 effectuates the permanent guarantee of the 15th Amendment that the right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State on account of race, color, or previous condition of servitude;  
Whereas the Voting Rights Act of 1965 has increased voter registration among racial, ethnic, and language minorities, as well as enhanced the ability of those citizens to participate in the political process and elect representatives of their choice to public office; and  Whereas the citizens of the United States must not only remember this historic event, but also commemorate its role in the creation of a more just society and appreciate the ways in which it has inspired other movements around the world: Now, therefore, be it  
 
That Congress— (1)commemorates the 45th anniversary of Bloody Sunday;  
(2)observes and celebrates the 45th anniversary of the enactment of the Voting Rights Act of 1965;  (3)pledges to advance the legacy of the Voting Rights Act of 1965 to ensure its continued effectiveness in protecting the voting rights of all people in the United States; and  
(4)encourages all people in the United States to reflect upon the sacrifices of the Bloody Sunday marchers and acknowledge that their sacrifice made possible the passage of the Voting Rights Act of 1965.   Clerk of the House of Representatives.Secretary of the Senate. 